Name: 90/256/EEC: Commission Decision of 10 May 1990 laying down methods for monitoring performance and assessing the genetic value of pure-bred breeding sheep and goats
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  means of agricultural production;  agricultural activity;  natural and applied sciences
 Date Published: 1990-06-08

 8.6.1990 EN Official Journal of the European Communities L 145/35 COMMISSION DECISION of 10 May 1990 laying down methods for monitoring performance and assessing the genetic value of pure-bred breeding sheep and goats (90/256/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 89/361/EEC of 30 May 1989 concerning pure-bred breeding sheep and goats (1), and in particular the third indent of Article 4 thereof, Whereas the methods for monitoring the performance and assessing the genetic value of pure-bred breeding sheep and goats already applied in the Member States are broadly similar; Whereas it is therefore necessary to align the detailed rules on these methods more closely so that the results are comparable; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Zootechnics, HAS ADOPTED THIS DECISION: Article 1 The performance monitoring methods and the methods for assessing the genetic value of pure-bred breeding sheep and goats shall be as laid down in the Annex hereto. Article 2 This Decision is addressed to the Member States. Done at Brussels, 10 May 1990. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 153, 6. 6. 1989, p. 30. ANNEX The genetic merit of pure-bred breeding sheep and goats may be calculated using one or a combination of the following methods. All the data accruing from the test results must be accessible to the competent authority. The final results must be accessible. I. Performance testing 1. Performance testing on a station (a) The name of the body or of the authority responsible for the station and the name of the authority responsible for the calculation and publication of the results are to be given. (b) The design of the test is to be stated. (c) The following items are to be clearly stated:  conditions for acceptance into the station and in particular maximum age or weight of young breeding animals at the start of the test and number of animals,  length of the test period in the station or final weight,  type of diet and system of feeding. (d) The traits recorded (for example live weight, feed conversion, estimator of the body composition, milk production, milk composition, quality of the wool production or any other relevant data) shall be stated. (e) The method used for estimating genetic merit must be scientifically acceptable according to established zootechnical principles. The genetic merit of tested breeding animal must be stated as a breeding value or contemporary comparison for each trait. 2. Performance testing on a farm A performance test may be carried out on a farm providing that at the end of the test the genetic merit can be calculated following established zootechnical principles. II. Milk recording and assessment of the genetic merit of females for milk traits 1. The name of the body or of the authority responsible for the testing and the name of the authority responsible for the calculation and publication of the results are to be given. 2. The design to the test is to be stated. 3. The traits recorded in conformity with the norms laid down by the International Committee for recording roductivity of milk animals (for example milk production, milk composition or any other relevant data) shall be stated. 4. Milk records used in the determination of the genetic merit of females must:  relate to a period of time which conforms to the norm laid down by the International Committee for recording productivity of milk animals;  be adjusted for any important environmental influences. 5. The method used for estimating genetic merit must be scientifically acceptable according to established zootechnical principles. The genetic merit of tested breeding animal must be stated as a breeding value or contemporary comparison for each trait. III. Progeny and/or collaterals testing 1. The name of the body or of the authority responsible for the testing and the name of the authority responsible for the calculation arid publication of the results are to be given. 2. The genetic merit of the breeding animal is to be calculated by assessing the qualities of a suitable number of progeny and, where appropriate, collaterals in relation to: (a) meat production or breeding characteristics:  a detailed description of the test method must be given or quoted,  the progeny and/or the collaterals may not be selectively treated,  three types of progeny and/or collaterals tests are to be recognized: (i) central testing in progeny and/or collaterals testing station; (ii) planned progeny and/or collateral testing on a far. The progeny and/or the collaterals should be distributed amongst herds in such a way that a valid comparison between breeding animals is possible; (iii) data collected on identified progeny and/or collateral carcases; (b) dairy characteristics:  the design of the test is to be stated,  the females may not be selectively treated,  the milk production and milk composition shall be included when calculating genetic merit. 3. The progeny and/or collaterals must be chosen in an unbiased manner. All relevant data must be used in assessing the genetic merit of the breeding animals. Influences other than genetic characteristics must be eliminated by appropriate procedures in the determination of the breeding value. 4. The traits recorded (for example live weight gain, feed conversion, carcase quality, milk production, milk composition, quality of wool production, reproduction characteristics, fertility, prolificity, viability of the progeny and/or collaterals or any other relevant data) must be stated. 5. The method used for estimating genetic merit must be scientifically acceptable according to established zootechnical principles.